Citation Nr: 0811010	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-39 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than June 1, 2004, 
for the award of additional disability compensation benefits 
for a dependent spouse.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Education Center at the Regional 
Office (RO) in Muskogee, Oklahoma that denied the veteran's 
claim of entitlement to an effective date earlier than June 
1, 2004, for the award of additional disability compensation 
benefits for a dependent spouse.
FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation benefits at the rate of at least 30 percent 
since October 1953.  

2.  Effective June 1, 1988, the veteran was awarded 
additional disability compensation benefits for the veteran's 
then current dependent spouse.

3.  A letter dated in September 1988 informed the veteran 
that he was required to notify VA immediately of any change 
in the number or status of his dependents.

4.  A Declaration of Status of Dependents (Form 21-686c) 
received at the RO in May 2004 indicated that the veteran's 
previous spouse had passed away in June 1998.  The form also 
reflected that he had remarried on December [redacted], 1999.

5.  In April 2005, the RO informed the veteran of its 
decision to add the award of additional disability 
compensation benefits for the veteran's current dependent 
spouse, effective June 1, 2004.

6.  There was no communication from the veteran dated prior 
to May 12, 2004, indicating that the status of his dependents 
had changed since June 1, 1988.


CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 2004, for 
additional disability compensation benefits for the veteran's 
dependent spouse have not been met.  38 U.S.C.A. §§ 101(4), 
1115(2), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 
3.400, 3.401 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

A veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115(2) (West 2002); 38 C.F.R. 
§ 3.4(b)(2) (2007).

Except as otherwise provided, the effective date of an award 
of compensation based upon an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

An award of additional compensation for dependents based upon 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth or adoption of a child shall 
be the date of that event if proof is received by VA within 
one year from the date of marriage, birth, or adoption.  38 
U.S.C.A. § 5110(n).

Additional compensation for dependents will be effective the 
latest of the following dates:  (1) date of claim; (2) date 
the dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action; or (4) 
date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation 
for dependents is the date of the veteran's marriage or birth 
or adoption of a child, if evidence of the event is received 
within one year of the event, otherwise, the date notice is 
received of the dependent's existence, if received within one 
year of VA's request.  38 C.F.R. § 3.401(b)(1).

Payment of monetary benefits based upon original, reopened, 
or increased awards of compensation, pension, or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. § 
5111; 38 C.F.R. § 3.31.

As outlined in 38 C.F.R. § 3.401(b), there are four possible 
effective dates for the award of additional compensation for 
the veteran's current spouse, and the latest of these is the 
appropriate effective date.  The latest of these dates in 
this case is the date the veteran notified VA of his marriage 
to current spouse (his claim for additional compensation), 
May 12, 2004.  This is the latest date because the veteran's 
award at the minimum 30 percent rate was established prior to 
May 2004, and the current dependency arose on the date of the 
veteran's marriage in December 1999.

The veteran contends that the appropriate effective date 
should be the date of his marriage, in December 1999.  The 
only way that the effective date of the award for additional 
compensation for the veteran's current spouse could be the 
date of marriage would be if VA had been informed of the 
December 1999 marriage within one year of the event, thus 
making the date of the marriage the date of the claim.  38 
C.F.R. § 3.401(b)(1).  However, there is no evidence in the 
claims file that VA was informed of the marriage until May 
2004.

In addition, the record clearly reflects that in September 
1988 the veteran was informed of the need to inform VA of a 
change in the status of his dependents.  Therefore, the 
veteran clearly had notice of his obligation to notify VA of 
any change in the status of his dependents, and any argument 
that he was not adequately informed, thereby entitling him to 
an earlier effective date for the award of additional 
compensation for the veteran's current spouse, must fail.

There is no evidence of record that the veteran informed VA 
of his December 1999 marriage until the submission of the 
Declaration of Status of Dependents in May 2004.  Thus, the 
earliest possible effective date for the award of additional 
compensation is June 1, 2004, the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. §§ 3.31, 3.401(b).

The law is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an effective date 
prior to June 1, 2004, for the award of additional disability 
compensation for the veteran's current spouse, and the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist

Where there is no legal basis for the claim, a review of VA's 
duty to notify and assist the appellant is not necessary.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (claim must be 
denied due to a lack of legal merit where the law is 
dispositive).  Because the appellant's claim has been denied 
due to a lack of legal merit, a review of VA's duties to 
notify and assist the appellant is not necessary in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason 
v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004, 69 
Fed. Reg. 59989 (2004).  The notice and duty to assist 
provisions have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter. Manning v. Principi, 16 Vet. App. 
534 (2002).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

Entitlement to an effective date earlier than June 1, 2004, 
for the award of additional disability compensation benefits 
for the veteran's current dependent spouse is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


